                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 MERYL POMPONIO,
                                                    Case No. 19-cv-01450-VC
                Plaintiff,

         v.                                         ORDER OF DISMISSAL

 KELLY-MOORE PAINT COMPANY,
 INC.,
                Defendant.


       The Court has been advised by the Notice of Settlement filed on September 26, 2019 that

the parties have resolved this case. (Re: Dkt. No. 12). Therefore, it is ORDERED that this case

is DISMISSED without prejudice. All deadlines and hearings in the case are vacated. Any

pending motions are moot.

       The parties retain the right to reopen this action within 90 days of this Order if the

settlement is not consummated. If a request to reinstate the case is not filed and served on
opposing counsel within 90 days, the dismissal will be with prejudice.

       IT IS SO ORDERED.

Dated: September 27, 2019

                                                 ______________________________________
                                                 VINCE CHHABRIA
                                                 United States District Judge
